13‐1753‐cv
     Keiler et al. v. Harlequin Enterprises LTD et al.


 1                                               In the
 2                 United States Court of Appeals
 3                                For the Second Circuit
 4                                              ________
 5
 6                                       AUGUST TERM 2013
 7                                        No. 13‐1753‐cv
 8
 9        BARBARA KEILER, MONA GAY THOMAS, AND LINDA BARRETT, ON
10         BEHALF OF THEMSELVES AND ALL OTHERS SIMILARLY SITUATED,
11
12                                       Plaintiffs‐Appellants,
13
14                                                       v.
15
16           HARLEQUIN ENTERPRISES LIMITED, HARLEQUIN BOOKS S.A.,
17                      HARLEQUIN ENTERPRISES B.V.,
18                          Defendants‐Appellees.1
19                                ________
20
21                    Appeal from the United States District Court
22                      for the Southern District of New York.
23                     No. 12‐cv‐5558 ― Harold Baer, Jr., Judge.
24                                     ________
25
26                                ARGUED: NOVEMBER 21, 2013
27                                  DECIDED: MAY 1, 2014
28                                        ________
29
30                Before: KEARSE, JACOBS, AND PARKER, Circuit Judges.
31                                    ________

         1
          The Clerk of Court is respectfully directed to amend the official caption in this case to
     conform with the caption above.
                                                                                                                     No. 13‐1753‐cv




 1          Appeal from a judgment of the United States District Court for
 2   the Southern District of New York (Baer, J.) dismissing a complaint
 3   alleging breach of publishing agreements for failure to state claims. 
 4   We AFFIRM the dismissal of plaintiffs’ first, second, and third
 5   claims.  We hold that the fourth claim alleged sufficient facts to
 6   plead a breach of the publishing agreements on the theory that
 7   defendants calculated plaintiffs’ e‐book royalties based on an
 8   unreasonable license fee.  Accordingly, we REVERSE the dismissal
 9   of the fourth claim and REMAND the case to the district court for
10   further proceedings consistent with this Opinion. 

11                                                ________

12                         DAVID B. WOLF (Michael J. Boni & John E.
13                         Sindoni, Boni & Zack LLC, Bala Cynwyd, PA, on
14                         the brief), DavidWolfLaw PLLC, New York, NY,
15                         for Plaintiffs‐Appellants.

16                         DANIEL J. LEFFELL (Jay Cohen, on the brief), Paul,
17                         Weiss, Rifkind, Wharton & Garrison LLP, New
18                         York, NY, for Defendants‐Appellees.

19                         JOHN R. TANDLER (F. BRITTIN CLAYTON III, on the
20                         brief), Ryley Carlock & Applewhite, Denver, CO,
21                         for Amici Curiae, Romance Writers of America and
22                         The Authors Guild, supporting Plaintiffs‐Appellants.

23                                                ________

24   BARRINGTON D. PARKER, Circuit Judge:

25          Plaintiffs‐Appellants Barbara Keiler, Mona Gay Thomas, and
26   Linda Barrett are authors of romance novels who bring putative
27   class action claims against publishing house Defendants‐Appellees
28   Harlequin Enterprises Limited (“Harlequin Enterprises”) and its



                                                           2
                                                                                                                          No. 13‐1753‐cv




 1   subsidiaries Harlequin Enterprises B.V. (“HEBV”) and Harlequin
 2   Books S.A. (“HBSA,” and together with HEBV, “Harlequin
 3   Switzerland”).  Plaintiffs contend that the Harlequin entities
 4   breached agreements with them and other authors (the “Publishing
 5   Agreements”) by paying them artificially low royalties on the sales
 6   of digitized versions of their books. 

 7          The United States District Court for the Southern District of
 8   New York (Baer, J.) concluded that plaintiffs’ allegations failed to
 9   state claims and dismissed the amended complaint pursuant to
10   Federal Rule of Civil Procedure 12(b)(6).  See Keiler v. Harlequin
11   Enters. Ltd., No. 12‐5558, 2013 WL 1324093 (S.D.N.Y. Apr. 2, 2013). 
12   For the reasons set forth below, we hold that plaintiffs’ claims based
13   on agency, assignment, and alter ego theories cannot serve to modify
14   the terms of the Publishing Agreements and were properly
15   dismissed.  We also conclude that the amended complaint set forth
16   sufficient facts to plead a breach of the Publishing Agreements on
17   the theory that defendants calculated their e‐book royalties based on
18   an unreasonable license fee.  Accordingly, we affirm the judgment in
19   part, reverse it in part, and remand for further proceedings
20   consistent with this Opinion.

21                                           I. BACKGROUND

22         This case arises in the context of a meteoric rise in e‐book sales
23   over the last several years.2  Defendant Harlequin Enterprises is the
24   world’s largest publisher of romance novels.  Prior to 1983,
25   Harlequin Enterprises directly contracted with authors for the
26   publication of their works under the Harlequin (and related) imprints
27   using a standard agreement which Harlequin Enterprises signed as
28   the “Publisher.”  (Am. Compl. ¶ 34).

         2
           Amici note that from 2008 to 2012, e‐book sales grew from $64 million annually to over
     $3.0 billion annually—an increase of over 4,700 percent.  Amici Curiae Br. at 5, Dkt. No. 51.




                                                                3
                                                                                                                      No. 13‐1753‐cv




 1          Beginning in 1983, Harlequin Enterprises changed this
 2   arrangement, ostensibly “for tax and related purposes.”  (Id. ¶ 31).  It
 3   registered a subsidiary HEBV, a Dutch company, in Fribourg,
 4   Switzerland.  Thereafter, Harlequin Enterprises required authors to
 5   enter into publishing agreements substantially similar to its previous
 6   agreements, but with HEBV signing the agreements as the
 7   “Publisher” and with Harlequin Enterprises included in the
 8   agreements’ definition of a “related licensee.”  (See id. ¶ 35). 
 9   Notwithstanding this change, Harlequin Enterprises continued to
10   draft, negotiate, and administer the publishing agreements, as well
11   as to edit, publish, and promote the authors’ novels.  (See id. ¶¶ 3, 40,
12   41).  HEBV, however, sent out royalty statements and payments to
13   the authors.  (See id. ¶¶ 41, 42).  Harlequin Enterprises advised
14   authors that the purpose of the change was to “rationalize business
15   procedures.”  (Id. ¶ 35).  

16          In 1994, Harlequin Enterprises registered HBSA, a Swiss
17   company, as the successor of HEBV, again “for tax and related
18   purposes.”  (See Am. Compl. ¶ 31).  Thereafter, HBSA signed the
19   agreements as the “Publisher” and Harlequin Enterprises continued
20   to be defined in the Publishing Agreements as a “related licensee.”  
21   Harlequin Enterprises continued to publish, and promote the
22   authors’ novels while HBSA sent out royalty statements and
23   payments.  (Id.¶ 36).  Harlequin Enterprises advised authors that the
24   change to having HBSA sign as the “Publisher” was a name change
25   that “would not affect” them.  (Id.).

26          Under the terms of the Publishing Agreements, the authors
27   granted to the “Publisher” on a “sole and exclusive basis all the
28   rights in and to [their Works] in any country throughout the world
29   under various imprints and trade names during the full term of
30   copyright.”  (Id. ¶ 49 (brackets in original)).  The Publishing
31   Agreements additionally provided that HEBV or HBSA as the




                                                            4
                                                                                                                      No. 13‐1753‐cv




 1   Publisher had “the sole and exclusive right to execute, sell, license or
 2   sublicense . . . rights subject to the sharing of net proceeds.”  (Id.). 
 3   The Publishing Agreements also detailed how authors were to be
 4   compensated in connection with the sales of various editions of their
 5   works.  Specifically, author royalties on U.S. sales of mass market
 6   paperback and hardcover copies were based on a percentage of the
 7   cover price. 

 8         Moreover, the Publishing Agreements contained two umbrella
 9   clauses covering the potential sale, license, or distribution of the
10   authors’ works in other media.  Under the “All Other Rights” clause,
11   the Publishing Agreements provided that the authors’ royalties
12   would be calculated as follows:

13         On all other rights exercised by Publisher or its Related
14         Licensees fifty percent (50%) of the Net Amount Received by
15         Publisher for the license or sale of said rights. The Net
16         Amount Received for the exercise, sale or license of said rights
17         by Publisher from a Related Licensee shall, in Publisher’s
18         estimate, be equivalent to the amount reasonably obtainable
19         by Publisher from an Unrelated Licensee for the license or sale
20         of the said rights. 

21   (Id. ¶ 52).  The Other Rights clause provided:

22         If Publisher licenses, sublicenses or sells to an Unrelated
23         Licensee any of the following rights to the Work anywhere in
24         the world, in any language, Author’s and Publisher’s share of
25         net amount received by Publisher for said license, sublicense
26         or sale shall be apportioned as follows . . . 

27         [Author’s share] 50% [Publisher’s Share] 50%.




                                                            5
                                                                                                                      No. 13‐1753‐cv




 1   (Am. Compl. ¶ 53 (brackets in original)).  In addition, the Publishing
 2   Agreements provided that the Publisher could “assign this
 3   Agreement to any related legal entity,” and could “delegate any of
 4   its editorial, administrative and/or other responsibilities pursuant to
 5   this Agreement to its parent company or to an affiliate, subsidiary or
 6   other related legal entity.”  (Id.¶ 49).  Consistent with this provision,
 7   Harlequin Enterprises performed many of the responsibilities of the
 8   Publisher under the agreements. (See, e.g., id.¶¶ 3, 39, 41‐48). 

 9          As the market for e‐books expanded, Harlequin Enterprises
10   sold and licensed e‐books and e‐book rights directly to consumers
11   on its website and to e‐book licensees such as Amazon.  (Id. ¶ 55).  In
12   2011, Harlequin Enterprises informed authors that it believed that
13   author royalties for e‐books were covered by the All Other Rights
14   clause in the Publishing Agreements and accordingly advised the
15   authors that their royalty payments would be calculated based on
16   the net amount received by Harlequin Switzerland from a license to
17   publish e‐books that Harlequin Switzerland purportedly granted to
18   Harlequin Enterprises.  Harlequin Enterprises claimed that the net
19   amount received by Harlequin Switzerland was 6 percent to 8
20   percent of the cover price of the e‐books, and that, consequently, the
21   royalties owed to the authors were 50 percent of that amount, or 3
22   percent to 4 percent of the cover price of the e‐books.  (Id. ¶ 56).

23          Plaintiffs commenced this putative class action seeking to
24   represent authors who entered into Publishing Agreements with
25   Harlequin Switzerland between 1990 and 2004.  In their amended
26   complaint, plaintiffs asserted three claims for breach of contract
27   grounded in agency, assignment, and alter ego liability.  The
28   common contention was that, under the Publishing Agreements,
29   Harlequin Enterprises rather than Harlequin Switzerland should be
30   recognized as the “Publisher” when calculating royalty payments. 
31   (Id. ¶ 11).  Under this reading, plaintiffs contended they are entitled




                                                            6
                                                                                                                      No. 13‐1753‐cv




 1   to 50 percent of the amount received on e‐books by Harlequin
 2   Enterprises (which is upwards of 50 percent of the cover price),
 3   rather than the far lower 50 percent of the “Net Amount Received”
 4   by Harlequin Switzerland.  (Am. Compl. ¶¶ 6, 55).  

 5         In addition, the amended complaint asserted a claim for
 6   breach of contract on the theory that the license fees paid to
 7   Harlequin Switzerland did not comply with the“All Other Rights”
 8   clause requiring that the net amount received from a related licensee
 9   be equivalent to the “amount reasonably obtainable” from an
10   unrelated licensee.  Finally, the amended complaint asserted a claim
11   for unjust enrichment against Harlequin Enterprises.  

12           Defendants moved under Rule 12(b)(6) to dismiss the
13   amended complaint and the district court granted the motion.  The
14   court held that the first three claims failed because the contractual
15   definition of “Publisher” under the Publishing Agreements was
16   binding, and therefore, plaintiffs’ theories of agency, assignment,
17   and alter ego could not recast the obligations in the contracts. 
18   Harlequin, 2013 WL 1324093, at *2.  The court dismissed the fourth
19   claim on the ground that the amended complaint failed to allege
20   sufficient facts supporting plaintiffs’ assertion that the licensing fees
21   Harlequin Enterprises paid to its subsidiaries were not equivalent to
22   “the amount reasonably obtainable from an Unrelated Licensee.”  Id.
23   at *3.  Finally, the district court held that plaintiffs’ contention that
24   they were entitled to a larger share of e‐book royalties fell within the
25   scope of a written contract (the Publishing Agreement) and therefore
26   precluded an unjust enrichment claim.  Id.  The district court entered
27   judgment in favor of the defendants and this appeal followed.

28                                        II. DISCUSSION

29        To survive a motion to dismiss under Rule 12(b)(6), a
30   complaint must allege sufficient facts which, taken as true, state a



                                                            7
                                                                                                                           No. 13‐1753‐cv




 1   plausible claim for relief.  See Bell Atl. Corp. v. Twombly, 550 U.S. 544,
 2   555–56 (2007).  We review de novo the dismissal of a complaint under
 3   Rule 12(b)(6), accepting all factual allegations (but not legal
 4   conclusions) as true and drawing all reasonable inferences in favor
 5   of the plaintiffs.  See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); N. J.
 6   Carpenters Health Fund v. Royal Bank of Scotland Grp., PLC, 709 F.3d
 7   109, 119 (2d Cir. 2013).

 8          Plaintiffs contend that the district court erred in dismissing
 9   their breach claims because, under principles of agency, assignment,
10   and alter ego, their amended complaint plausibly alleged that
11   Harlequin Enterprises was the “Publisher.”  They also contend that
12   they plausibly alleged that the intra‐company licensing fees were not
13   “equivalent to the amount reasonably obtainable” from an unrelated
14   licensee.3  We consider these matters in turn.

15          Under New York law, which governs the Publishing
16   Agreements, the best evidence of what parties to a written
17   agreement intend is what they say in their writing.  Greenfield v.
18   Philles Records, Inc., 98 N.Y.2d 562, 569 (2002).  Consequently, a
19   written agreement that is complete, clear, and unambiguous must be
20   enforced according to its terms.  Id.

21          A contract is unambiguous when the contractual language has
22   a definite and precise meaning about which there is no reasonable
23   basis for a difference of opinion.  Law Debenture Trust Co. of N. Y. v.
24   Maverick Tube Corp., 595 F.3d 458, 467 (2d Cir. 2010).  By contrast,
25   ambiguity exists where a contract’s term could objectively suggest
26   more than one meaning to one familiar with the customs and
27   terminology of the particular trade or business.  See id. at 466; Fox
28   Film Corp. v. Springer, 273 N.Y. 434, 436 (1937).  Whether a contract is

         3
            In their briefs, plaintiffs also challenged the district court’s dismissal of their unjust
     enrichment claim.  At oral argument, plaintiffs withdrew this claim.




                                                                 8
                                                                                                                      No. 13‐1753‐cv




 1   ambiguous is a question of law.  See Bailey v. Fish & Neave, 8 N.Y.3d
 2   523, 528 (2007); Greenfield, 98 N.Y.2d at 569.

 3          Based on our review of the Publishing Agreements, we
 4   conclude that plaintiffs’ first through third claims are not viable
 5   because the Publishing Agreements unambiguously provide that
 6   HEBV or HBSA is the “Publisher” and Harlequin Enterprises is a
 7   “Related Licensee” for purposes of computing royalty payments. 
 8   The fact that Harlequin Switzerland may have delegated certain
 9   publishing and administrative duties to Harlequin Enterprises does
10   not modify this relationship.  The Publishing Agreements expressly
11   contemplate that the “Publisher” could assign or delegate
12   publishing duties “to any related legal entity,” including “to its
13   parent company or to an affiliate [or] subsidiary.”  (See Am. Compl.
14   ¶ 49).  These provisions are unambiguous and enforceable.

15          Plaintiffs contend that they have set forth sufficient facts
16   regarding the parties’ course of dealing tending to show that
17   Harlequin Enterprises was actually the Publisher.  But New York
18   law is well settled that a written agreement that is complete and
19   unambiguous is to be interpreted without the aid of extrinsic
20   evidence and that industry practice may not be used to vary the
21   terms of such a contract.  See Law Debenture Trust Co. of N. Y., 595
22   F.3d at 467‐48; Croce v. Kurnit, 737 F. 2d 229, 238 (2d Cir. 1984).   

23          Plaintiffs rely on Nolan v. Sam Fox Pub. Co., Inc., 499 F.2d 1394
24   (2d Cir. 1974) for the proposition that, in keeping with the course of
25   dealings between the parties, this Court could supplant the
26   definition of Publisher in the Publishing Agreements.  This reliance,
27   however, is misplaced.  In Nolan, the district court interpreted the
28   word “Publisher” to cover its assignee where the named publisher in
29   the agreement at issue had been dissolved.  See Nolan v. Williamson
30   Music, Inc., 300 F. Supp. 1311, 1319 (S.D.N.Y. 1969).  Accepting the




                                                            9
                                                                                                                      No. 13‐1753‐cv




 1   defendant’s interpretation of the contract, the court reasoned, would
 2   have meant that only the dissolved publishing company would have
 3   been liable for the payment of royalties due to the plaintiff.  Id.  To
 4   avoid this impossible situation, the district court elected to define
 5   “Publisher” with reference to another provision of the contract
 6   which referred to the duties of the “Publisher, its successors and
 7   assigns.”  Id.  In affirming, we observed: “Our construction of the
 8   contract [did] not reform the agreement in any way, but [wa]s more
 9   likely in keeping with the intentions of the parties.”  Nolan, 499 F.2d
10   at 1399.  

11          Here, however, the Publishing Agreements explicitly provide
12   for the allocation of royalty payments between the Publisher
13   (Harlequin Switzerland) and the authors where the Publisher
14   engages the services of a related licensee such as Harlequin
15   Enterprises.  Substituting Harlequin Enterprises as the Publisher, as
16   urged by the plaintiffs, would, in effect, require redrafting
17   significant provisions of the contract while ignoring other express
18   ones. 

19         Moreover, as the district court observed, plaintiffs’ theories of
20   agency, assignment, and alter ego are not, strictly speaking, theories
21   of contract interpretation, but rather theories of vicarious liability. 
22   Such theories, however, cannot displace the express terms of the
23   Publishing Agreement.  Consequently, we hold that the first three
24   claims were properly dismissed.

25          The fourth claim alleged that defendants breached the
26   Publishing Agreements because the licensing fees Harlequin
27   Enterprises paid to Harlequin Switzerland—the figure on which
28   plaintiffs’ royalties were based—were not “equivalent to the amount
29   reasonably obtainable . . . from an Unrelated Licensee.”  The district




                                                          10
                                                                                                                      No. 13‐1753‐cv




 1   court dismissed this claim on the ground that the factual allegations
 2   supporting it were insufficient.  We disagree.

 3          As we have previously observed, Federal Rule of Civil
 4   Procedure 8(a)(2) requires only a short and plain statement of the
 5   claim showing that the pleader is entitled to relief, in order to give
 6   the defendant fair notice of what the claim is and the grounds upon
 7   which it rests.  See Ideal Steel Supply Corp. v. Anza, 652 F.3d 310, 323
 8   (2d Cir. 2011); see also Twombly, 550 U.S. at 555.  Consequently, to
 9   survive a motion under Rule 12(b)(6), a complaint does not need to
10   contain detailed or elaborate factual allegations, but only allegations
11   sufficient to raise an entitlement to relief above the speculative level. 
12   See Ideal Steel Supply Corp., 652 F.3d at 323‐24.

13          The amended complaint identified the specific contractual
14   provision at issue, (Am. Compl. ¶ 81), and alleged how defendants
15   breached that provision: “[t]he claimed “license” from Harlequin
16   Switzerland to Harlequin Enterprises, in the amount of 6% to 8% of
17   the cover price of the works, is not “equivalent to the amount
18   reasonably obtainable by Publisher from an Unrelated Licensee for
19   the license or sale of the said rights.” (Id. ¶ 82).  Further, the
20   amended complaint alleged that “[t]he amount reasonably
21   obtainable by a publisher from an unrelated licensee for the license
22   or sale of the said rights is, upon information and belief, much
23   higher than 6% to 8% of cover price and is at least 50% of net
24   receipts.”  (Id. ¶ 83).  

25         The amended complaint provided context for these
26   allegations, contending that after Harlequin Enterprises set up its
27   subsidiaries, ostensibly for tax purposes, it continued to control the
28   publication, marketing, and distribution of plaintiffs’ works.   (See id.
29   ¶¶ 31, 35‐36, 38‐41, 45, 47, 48).  Moreover, the amended complaint
30   went on to allege that these actions substantially lowered the




                                                          11
                                                                                                                          No. 13‐1753‐cv




 1   plaintiffs’ royalties, despite Harlequin Enterprises’ assurances that
 2   its inter‐affiliate licensing arrangements would not affect their rights.
 3    (See id. ¶¶ 7‐8, 35‐36).  These allegations, that the amount of
 4   royalties they received were not equivalent to the amount
 5   reasonably obtainable from an unrelated licensee, nudged plaintiffs’
 6   claims across the line from conceivable to plausible.  See Twombly,
 7   550 U.S. at 570. 

 8          The defendants’ reliance on Astra Media Grp., LLC v. Clear
 9   Channel Taxi Media, LLC, 414 F. App’x 334, 336 (2d Cir. 2011) is not to
10   the contrary.  That case involved a predatory pricing claim, where
11   price information is more critical.  Consequently, we found the price
12   allegations to be conclusory where “[plaintiff] provide[d] no facts to
13   support its contention that $170 is actually close to the standard
14   industry cost.”  Id.  Here, however, plaintiffs have provided a basis,
15   albeit “upon information and belief,” that defendants engaged in
16   self‐dealing because the industry standard is considerably higher
17   than the 6 to 8 percent of net receipts that Harlequin Enterprises
18   remits to its subsidiary Harlequin Switzerland (i.e. at least 50 percent
19   of net receipts).  We have observed in the past that pleading on the
20   basis of information and belief may be appropriate under such
21   circumstances.  See Arista Records LLC v. Doe 3, 604 F.3d 110, 120 (2d
22   Cir. 2010) (noting the Twombly plausibility standard does not
23   prevent a plaintiff from pleading facts “upon information and
24   belief” where the facts are peculiarly within the control of the
25   defendant); see also Boykin v. KeyCorp, 521 F.3d 202, 215 (2d Cir. 2008).

26          We reach this conclusion in a context where discovery had
27   apparently begun to adduce additional information supportive of
28   plaintiffs’ claim.4  In Ideal, we reasoned that Twombly would not

         4
              In their opposition to defendants’ motion to dismiss, plaintiffs cited a survey of
     royalty rates paid by romance publishers.  Harlequin, 12 Civ. 5558, Dkt. 22, at 23 (S.D.N.Y.). 
     At the motion hearing, plaintiffs also purported to have discovered a sublicense agreement




                                                              12
                                                                                                                           No. 13‐1753‐cv




 1   require that a complaint be dismissed if evidence had already been
 2   produced during discovery that would fill the perceived gaps in the
 3   complaint because pleadings may be amended.  652 F.3d at 324‐25. 
 4   We underscore that Twombly does not impose a probability
 5   requirement at the pleading stage.  See Arista Records LLC, 604 F.3d at
 6   120 (citing Twombly, 550 U.S. at 556).  It simply requires factual
 7   allegations sufficient to raise a reasonable expectation that discovery
 8   is likely to generate evidence of liability.  See id.  For these reasons,
 9   we conclude that the fourth claim should not have been dismissed. 

10                                           III. CONCLUSION

11          For all the foregoing reasons, we AFFIRM the district court’s
12   dismissal  of  the  first,  second,  and  third  claims.    We  REVERSE  the
13   dismissal  of  the  fourth  claim,  and  we  REMAND  the  case  to  the
14   district court for further proceedings consistent with this Opinion.




     between Harlequin Enterprises and another subsidiary, Harlequin Digital Sales Corporation,
     that showed a license rate of 40 percent of the cover price, significantly higher than the 6 to
     8 percent license fee purportedly paid to Harlequin Switzerland.  Joint App’x at 162. 




                                                               13